Title: To James Madison from William Pinkney, 3 November 1804
From: Pinkney, William
To: Madison, James


Sir.Baltimore. November 3d. 1804.
I have the Honor to inform you, that on the 15th. of August, a few Days previous to my leaving England, I had the Satisfaction to bring to a Conclusion the Affair of the Maryland Bank Stock. The Transfers of the Stocks, & payment of the Cash, (with the Exception of the £10.000 Bank Stock given to Mr. Harford, as heretofore explained,) were made to me on that Day by the Solicitor of the Treasury, and, after I had transferred & paid to the Assignees of Maryland their proportion, & applied a small part of the Cash to the Objects mentioned in the Statement herewith enclosed, the entire Residue was immediately transferred & paid to the American Minister, for the Use of the Government of Maryland.
As the Business has been satisfactorily terminated, it is not I presume so necessary as it otherwise would have been, that I should trouble you with a minute Statement of the Difficulties & Embarrassments, which, notwithstanding the most unremitting Attention to it on my part, kept it so long in Suspence; but some Detail seems to be indispensable.
Among the Enclosures will be found a Copy of Lord Harrowby’s last Letter to me, bearing Date the 14h. of August, & of my Answer to that Letter. These in particular require to be explained. They relate to the Claim of the Holders of the paper-Money, issued by the provincial Government of Maryland on the Credit of the Stock. I stated in my last, that this Claim had been referred to the Attorney & Solicitor General for their Opinion, and that the Attorney General had informed me, that their Report had been made. Upon examining this Report a few Days afterwards at the Treasury, (before any actual Change had taken place in Administration,) it appeared to be considerably different from the confident Expectation which the assurances of the Attorney General himself, in the Course of the first Conversation I had held with him in the last year, had induced me to form of it; for, altho it stated that the Holders of this paper had no legal or judicial Lien on the Stock, and that this had been indirectly so determined, it concluded with a precise Opinion, professed to be founded upon an Intimation thrown out by Lord Rosslyn when he was Chancellor, that they had “a political Lien,” which ought to be satisfied out of the Fund before it should be suffered to pass from the Crown.
As soon as I had read this Report, (a Copy of which Mr. Vansittart told me had been sent from the Treasury to Lord Hawksbury’s Office,) I went to Downing Street, in the Hope of being able to procure some Explanation of the actual Views of Government on the point to which it related. It was impossible to see Lord Hawksbury; but I had a Conversation of some Length with Mr. Hammond, to whom, as Under Secretary of State in that Department, this Business had always been familiar while in the Hands of Mr. King. I found that his Idea was, that the paper-Money-Holders were to be paid out of the Stock, & that the Residue only was to be transferred to Maryland; or, in Case it was wished that the whole Fund should be transferred, that Maryland must previously engage to pay these Bills. Altho I did not believe that such an extraordinary pretension was advanced by the Direction or with the Concurrence of Lord Hawksbury, it appeared to me to be proper to take this occasion to resist it in such a Manner as to prevent it from appearing again in a more formal Shape, especially as Mr. Vansittart had hinted the same Idea. After expressing, therefore, the Astonishment I really felt that such an extravagant notion should be entertained by Mr. Hammond, who was originally privy to Ld. Hawksbury’s Letter to Mr. King, I told him, that I had no power to consent to the payment of these Bills, or to enter into any Engagement that they should be paid; that I was convinced no such power or Engagement ever would be given or entered into by the Government of Maryland; that Lord Hawksbury had distinctly undertaken, on the part of his Majesty, to cause the Stock to be transferred to Maryland whenever it should be “decided that the Title to it had accrued & belonged to his Majesty”; that, relying implicitly & confidently, (as I still did,) on that Engagement, I had procured, with the Assistance of the Attorney-General, the whole Fund to be adjudged to his Majesty, & an Order to be passed for placing it completely at his Disposal; that no obstacle existed to the immediate Execution of that Order; for that even the persons, whose Claims had created the present Embarrassment, were so far from contesting the Title of the Crown, or objecting to a Transfer in Conformity with it, that they expressly relied upon that Title, thus judicially asserted, & the Transfer to be made in Consequence, as the means of obtaining the Compensation they asked; that it could not be reconciled with any Thing like a Respect for the Agreement with Mr. King that the Crown, instead of causing the Stock, when put into its Hands with the Concurrence & Aid of Maryland, to be transferred to Maryland, should proceed to entertain adversary Claims addressed to its Discretion, upon political or any other Grounds of Equity, & to make a Disposition of the Fund, in the whole or in part, in Satisfaction of such Claims; that the Thing stipulated, as the only Result to follow from a Decision in favor of the Title of the Crown, was an immediate Transfer to Maryland; that the Act now talked of was a Transfer to others, in prejudice of Maryland; that if the Crown could thus make Use of the Control acquired over the Fund thro’ the Confidence of Maryland, & could pay the Holders of the Colonial Bills out of it, it could also, if it should think proper, (in pursuance of the same principle,) pay Mr. Harford, the Trustees of Eiver, Buchanan, &c, and thus swallow up the whole Stock, & leave nothing for its Engagement to operate upon; that even if it were admitted, as it certainly could not be, that the Claim in question was such as it might be fit for the Crown to protect in any diplomatic Ajustment of this Subject with the Government of the United States & of Maryland, the Time was undoubtedly now past for the Influence of such a Consideration, inasmuch as the Ajustment was already made, to the Exclusion of this, in common with every other Claim, not judicially established against the Title of the Crown, and had, up to the present moment, without a Suggestion to the contrary, been so acted upon. To these Observations I added many others arising so obviously out of the Subject, that I will not fatigue you with the Recital of them.
Mr. Hammond having mentioned, tho’ very generally, in the Course of our Conversation, as a Justification of his Idea that this Claim was to be provided for, not only that it was so manifestly just in itself as to make it difficult to conceive upon what Foundation Maryland could object to its being satisfied, but that it could not reasonably be supposed to have been the Intention of the Crown, at the Time of the Engagement with Mr. King, to deprive itself of the power of making provision for it whenever the Fund upon which it was charged should come to its Hands. I answered, that whatever might be the Pretensions of this Claim in an equitable View, which there was no Sort of Necessity to discuss at present, the Engagement itself, which was quite explicit in its Language, made no Distinction between this & the other Claims upon the Stock, altho this Claim had been previously made the Subject of a Memorial to the Crown, & was consequently known to exist; that no such Distinction had been intimated to me, until now that the Stock had, thro my Means, been placed irrevocably in the power of the Crown, and that if any such Distinction had been intimated to me, & persevered in, I should not have acted as I had done, but should have left the Business as I found it.
Mr. Hammond, to the last, appeared to be extremely anxious that, as I would not consent to any Arrangement in favor of these Claimants, the whole affair should stand over, in order that the Government of Maryland might consider whether it would agree that they should be provided for. On my part I protested in the strongest Terms against any other Delay than such as the Situation of the Government, (to which Mr. Hammond had himself alluded,) might render necessary; and I expressed my entire Confidence, that when the Matter could be taken up by Government, (as it was really obvious it could not be at the present Moment,) such an Idea would not be persisted in.
Within a week after this Conversation, the expected Changes in Administration took place, by which Lord Hawksbury was removed to the Home-Department, & Lord Harrowby placed at the Head of the Department for foreign Affairs. An immediate Attention to the affair of the Stock was not now to be expected; but as soon afterwards as possible, (on the 29th. of May,) I had an Interview with Lord Harrowby; when his Lordship said, that he was sorry that he could not announce to me that the Maryland Business was perfectly ready for a final Settlement; that altho it was very much to be desired that the Case of the paper-Money-Holders should be provided for, either by a previous payment out of the Stock, or by an Engagement by the Representative of Maryland in their favor, yet, that as I seemed to have no power to agree to either of these Arrangements, the Business, it appeared, must be settled in the Way I desired; and that he now only waited for a Statement relative to the Subject from Lord Eldon, which he was in the daily Hope of receiving, & which he was sure would not be long delayed “before he put the finishing Hand to the Business.” There was, of Course, little required of me but to express my Satisfaction that the Affair was in such a Train, & to endeavour, by adverting to the Time when I must necessarily take my Departure for America, to fix something like a Limit to further Delay. His Lordship, having remarked, that he was sure I could not be surprized at the Delay which had hitherto taken place, (alluding to the King’s Indisposition & the Changes in Administration,) assured me that the further Delay should be as short as possible, and that as soon as the Affair was ready for its Conclusion, he would apprize me of it.
On the 21st. of June I saw Lord Harrowby again. Upon my pressing this Business, he told me, that he had, that Morning, by a Note, reminded the Lord Chancellor of the Statement to which he had alluded at our last Interview, & was confident he should soon receive it. He then took Occasion to glance again at the Case of the paper-Money-Holders, and, after observing that I could not but perceive on the one Hand, how disagreeable it must be to Government to pass by a claim of this Sort without appearing to feel a just Concern for its Success, while on the other Hand, he was perfectly aware that I ought not to be desired to consent to any provision for it, or to do any Act by which the Government of Maryland should in any Degree be pledged to provide for it, he intimated that I might not perhaps be indisposed towards some general & indefinite Declarations on the Subject of this Claim, which, while they would amount to no Pledge, and would leave it entirely open to be dealt with as the Government of Maryland should think its own Honor & the Calls of Justice required, would yet serve to shew that his Majesty’s Government had not been improperly unmindful of it. I told him that I could have no Hesitation to repeat, if that would answer his purpose, in any Shape that should be most acceptable to him, (what I had already, for obvious Reasons, more than once repeated,) the Expression of my sincere Conviction that the Government of Maryland would deal justly & honorably with this Claim, whenever, after the unconditional Transfer of the whole Fund, it should be properly brought before it; but that, having no authority to make any Admission in favor of the Claim, I could not, of course, go the Length of saying, or even giving an Opinion, that it would be provided for. With this his Lordship appeared to be satisfied, and finally said, that he would take some opportunity to mention this Claim in a Note to me, my Answer to which he did not doubt would be as favorable as should be consistent with my Authority & my Duty. His Lordship finished the Conversation with assuring me, in Answer to my pressing Instances in favor of Despatch, both on public & personal Grounds, (with Reference to the Time of my leaving England,) that every Thing should be done to accelerate the Transfer, & that he did not see why it might not be made within the Time I wished. The Notice taken of the Claim of the paper-Money-Holders, in the Letter of Lord Harrowby of the 14th. of August abovementioned, appears to have arisen out of this Conversation. His Lordship has not, I think, accurately given the Nature of my Assurances; but I have taken Care to restore them to their true Meaning & Extent in my Answer to his Letter. I ought to mention here, that a clear Distinction was uniformly admitted by Lord Harrowby to exist between such of the paper-Money-Holders as received the Bills while regularly in Circulation at par, and such as afterwards bought them up on Speculation at a Discount. The former Class, (which I have reason to believe is the smallest,) Lord Harrowby intends by the Expression “bona fide Holders”; and these are of course the only Objects of his Letter. The whole Amount of this Paper in the Hands of British Subjects, I have understood to be about £8000 Sterling.
For part at least of the Narrative which follows, I ought perhaps to apologize to you; but my own Justification appears to require it, and, on that account, I am sure it will be excused.
Finding, after the Lapse of more than a Week from the above Conversation, that I did not hear from Lord Harrowby, I thought it my Duty to remind him of the Encouragement he had given me to hope for a speedy Conclusion of this affair; and accordingly, on the 2d. of July, I wrote him a Note to that Effect, to which, on the 6th, I received his Answer, stating that he had just received the papers from the Lord Chancellor, & that I might be assured he would lose no Time in bringing the Business to as speedy a Conclusion as possible.
On the next Day I received a Note from Mr. Hammond, requesting that I would call at Downing Street on the following Day. I did so, and found the professed Object of this Interview to be to procure Information from me as to the Ajustment with Mr. Harford & the assignees, & the probable Amount of the Colonial paper-Money. His Enquiry upon the last of these points was prefaced with the Observation, (which however was not pressed,) that it would have been in the highest Degree acceptable, if I could, in any Way, have given to Government a written Encouragement to the Holders of this Paper to make their Application for the Redemption of it to the Government of Maryland—to which I gave the same Answer as I had before given to Lord Harrowby. As I took this Occasion to reiterate my Instances on the Score of Despatch, Mr. Hammond told me, that Ld. Harrowby was extremely anxious to have the Business satisfactorily concluded, and that I might be assured, that in a very short Time (within the Time I desired,) it would be so concluded. He suggested, that the Course in Contemplation was to appoint some person, (the Solicitor of the Treasury,) to receive the Transfer from the Accountant-General on behalf of the Crown, who should thereupon be authorized to transfer to me on behalf of Maryland.
Notwithstanding all these Assurances, I found, more than a Week afterwards, that no actual progress was made in completing the necessary Arrangements for the Transfers; and on the 17th. of July, having engaged a Vessel for my Return to America, which was expected to sail on or soon after the 25th, I wrote a Note to Mr. Hammond, apprizing him of it, & at the same Time mentioning that I should immediately apply to Lord Harrowby for my passport, & the usual Order relative to the Shipment of my Goods. On the next Day the Warrant for the Transfer of the Stock by the Accountant General to the Solicitor of the Treasury was prepared, & put into the Hands of Mr. Pitt for the King’s Signature, which was not, however, obtained until the 31st—the King having in the meantime removed to Windsor from Kew, on Account of the Brentford Election.
Another Warrant was still necessary to empower the Solicitor of the Treasury to transfer to me. This had not been prepared; and upon my urging at the Treasury, as well as at Ld. Harrowby’s Office, the preparation of it without Delay, and positive Directions being accordingly given for that purpose, it appeared that an Order of the Court of Chancery, founded upon, & in Execution of, the King’s Warrant, for a Transfer by the Officer of that Court to Mr. White, was requisite; & that this must precede the Signature of the Warrant for a Transfer to me. Alarmed at the necessity of going back to Chancery, after I had supposed the Business completely extricated from it, I went immediately to the Attorney-General, who promised me that the Order in question should be promptly obtained; and it was accordingly obtained on the 6h. of August. The Warrant for a Transfer to me was then prepared, and sent down to Windsor for the Sign-manual; but notwithstanding the apparently sincere Anxiety manifested on all Sides for the Conclusion of the Business before my Departure, which it was now understood could not be protracted beyond a very few Days, it was not returned until the Afternoon of the 11th. In the meantime the Ship, of which I had engaged the Cabin, and on board of which were my Stores & part of my Baggage, had proceeded to Gravesend; and on the 10th. I received a peremptory Summons from the Master to embark the following Morning.
On the 11th. at Noon, (the Warrant not having then arrived, altho it had been signed as afterwards appeared,) I left London for Gravesend, having, on the Day before, written a Note to Mr. Hammond, announcing my intended Departure. I meant also to have written to Lord Harrowby, but was at last obliged, at the Moment of my leaving Town, to ask of Mr. Monroe, (whose delicate Conduct throughout the whole Course of this Transaction, & whose cordial Disposition to promote the Conclusion of it in my Hands, manifested on every occasion where his Interference was at any Time or in any Manner required, I have the most sincere pleasure in acknowledging,) to do so for me. An Extract from Lord Harrowby’s Answer to Mr. Monroe’s note, of the 13th. of August, is among the Enclosures.
I found on my Arrival at Gravesend in the Evening, that the Vessel had proceeded to Deal, where the Captain would expect me. I went on accordingly—but in the Course of the Night was overtaken by a Messenger from London, (who had set out a few Hours after me,) who apprized me of the Signature of the second Warrant, & of the Necessity of my Return to Town for the Completion of the Business, to which no Obstacle now remained. It was indispensable, however, that I should go on to Deal, for the purpose of arranging with Captain Goodrich as to the Detention of his Vessel. On the 13th. the Vessel arrived at Deal, & on the next Day, (Tuesday,) I went on board with my Family, when, after much Difficulty, the Captain agreed, for two hundred Guineas, to call for me at Falmouth, provided I would engage to be there on the Friday following. This I undertook, and, leaving my Family on board, arrived in London at ten O.Clock next Morning, & in the Course of the Day received & made the necessary Transfers & payments, as explained in a paper enclosed, entitled, Statement of the Fund. In the Evening I set out for Falmouth, where I arrived on Friday, as I had engaged to do.
A few short Explanations only remain to be given.
It was my Intention to have transferred to Mr. Chase his Commissions, at the Rate of four per Cent, on the entire Capital of Bank-Stock; but in the extreme Haste with which the Business was concluded, this was accidentally omitted. Mr. Monroe, however, at my Request, immediately undertook, by a Letter, of which a Copy is enclosed, to make this Transfer. The Commissions on the Annuities & Cash I thought it would be proper to retain for the present, to answer the sum of £531..14..9 Sterling, received by Mr. Chase’s Solicitors by Way of Costs under the Order of the Court of Chancery. This the Government of Maryland will settle.
When I came to ajust with the Assignees, after the Lord Chancellor’s Order, the Amount of the Share of the Fund to which they were entitled, I found that they claimed to have the Benefit, (in proportion to their Capital,) of a Dividend, with its accumulations, of £1502..19..4 Sterling, on the Capital of £50.098..18..9 Bank Stock, received by the Accountant General on the 7th. of April, 1787, as stated in his Report, of which a Copy has been sent to the Governor of Maryland, alleging, that altho, (as I had objected to them,) Mr. Chase’s Assignment was not actually made until the 26h. of May in that Year, their Interest in the £11.000 Capital Stock mentioned in that assignment, must be considered as relating to the passage of the Act of Assembly, which directed, (or rather empowered,) the Agent to make it, & thus as overreaching that Dividend. They added, that this had been the constant Understanding, & that in consenting to make themselves parties to the Extent they had done, to the Sacrifice in favor of Mr. Harford, as well as in all their other Transactions with Mr. King & myself, they had proceeded upon this Supposition. Of the Truth of this Assertion I had no Doubt, (having before observed the same Idea in two Memorials of the Assignees to the Crown,)—but I did not discover in the Act of November Session, 1786, of the General Assembly of Maryland, any Thing to justify the Supposition to which the Assertion related. Wishing, however, to leave the Question open for the Consideration of those to whom it properly belongs, & yet unwilling to appear to abuse the implicit Confidence which the Assignees had reposed in me, when they concurred in promoting the Motion for a Transfer according to the Appointment of the Crown, without requiring from me any previous Acknowledgement or Ascertainment of the Extent of their Interest, I thought the least exceptionable Course would be to consent that the small Amounts of Stock & Cash involved in this question should be transferred to them, & that they, or others on their Behalf, should enter into an Engagement, to retransfer, for the Use of Maryland, if the Government of that State should require it. This Mode was perfectly satisfactory, & was accordingly pursued. Copies of the papers containing the Engagement of Messrs. Osgood & Sampson Hanbury to the Effect abovementioned, and of Mr. Lloyd’s Recognition of that Engagement, subjoined to his Receipt for the Stock & Cash transferred & paid by me to the surviving Assignees, are enclosed.
The paper already mentioned, entitled Statement of the Fund, with the Remarks accompanying it, assisted by the other Enclosures, will afford such further Explanations as it is presumed will be desired; but if any Thing should occur upon which more ample Details should be thought necessary, it will give me Pleasure to furnish them. I have the Honor to be with the highest Respect & Esteem, Your most Obedient Hble Servant
Wm. Pinkney
